Title: Thomas Jefferson to Archibald Stuart, 14 September 1811
From: Jefferson, Thomas
To: Stuart, Archibald


          
                  Dear Sir 
                   
                     Monticello 
                     Sep. 14. 11.
          
		  
		  
		   
		  In a letter to you of Aug. 8. I took the liberty of requesting you to procure for me some timothy seed to the amount of a 10. Dollar bill then inclosed. this being to replace some seed I borrowed in the spring from mr Divers, and the season now approaching for sowing it, I am induced to mention it again merely by the fear that perhaps my letter (which went by post) might not have got safely to you, and the
			 season might slip over without my knowing that & mr Divers be thus disappointed.
           
		  
		  War is, I think, inevitable. indeed it is commenced already by Great Britain as far as she can wage any war against us, that is by the capture of all our vessels bound elsewhere than to England. 
		  the death of the king can alone change their measures. this event may be hoped for every hour. but the present
			 ministry are endeavoing 
                  endeavoring to have it so far committed that their successors cannot stop it. every circumstance which delays our closing in the appeal to arms may have the happy effect of preventing the war, by giving
			 time for another ministry to
                  
                   come in and stop these mad measures. so far it is fortunate that the meeting of Congress is at some distance
          Affectionately yours
                  Th: Jefferson
        